Exhibit 10.23
     This Employment Agreement (this “Agreement”), made and entered as of the
30th day of June, 2008, by and between Globecomm Systems Inc., a Delaware
corporation with principal offices located at 45 Oser Avenue, Hauppauge, NY
11788 (the “Company”) and Keith Hall (the “Executive”).
WITNESSETH
     WHEREAS, the Company has a need for the Executive’s personal services in a
senior executive capacity;
     WHEREAS, the Executive possesses the necessary strategic, financial,
planning, operational and managerial skills necessary to fulfill those needs;
     WHEREAS, the Executive has been providing services to the Company as its
Vice President since November 8, 2003;
     WHEREAS, the Company desires to promote the Executive to the position of
Senior Vice President and General Manager, Globecomm Network Services;
     WHEREAS, the Company desires to maintain the continuity of its management
team and provide the Executive with incentive to remain with the Company; and
     WHEREAS, the Executive and the Company desire to enter into a formal
employment agreement to fully recognize the contributions of Executive to the
Company and to assure continuous harmonious performance of the affairs of the
Company.
     NOW, THEREFORE, in consideration of the mutual promises, terms, provisions,
and conditions contained herein, the parties agree as follows:

1.   Position.

     The Company hereby agrees to promote and employ the Executive to serve in
the role of its Senior Vice President and General Manager, Globecomm Network
Services, subject to the limitations set forth herein. As such, the Executive
shall be responsible for directing and managing the Company’s network services
business subject to the authority of the Chief Executive Officer of the Company.
The Executive accepts such employment upon the terms and conditions set forth
herein, and further agrees to perform to the best of his abilities the duties
generally associated with his position, as well as such other duties
commensurate with his position as Senior Vice President and General Manager,
Globecomm Network Services, as may be reasonably assigned by the Company. The
Executive shall, at all times during the Term (as defined below), report
directly to the Chief Executive Officer of the Company. The Executive

 



--------------------------------------------------------------------------------



 



shall perform his duties diligently and faithfully and shall devote his full
business time and attention to such duties.

2.   Term of Employment and Renewal.

     The term of Executive’s employment under this Agreement will commence on
the date of this Agreement (the “Effective Date”). Subject to the provisions of
Section 10 of this Agreement, the term of Executive’s employment hereunder shall
be for an initial term of two (2) years from the Effective Date (the “Initial
Term”). The Initial Term of this Agreement shall be automatically extended for
successive one (1) year periods (each a “Renewal Period”) unless the Company or
the Executive gives written notice to the other at least ninety (90) days prior
to the expiration of the Initial Term, or a Renewal Period, of such party’s
election not to extend this Agreement. References herein to the “Term” shall
mean the Initial Term as it may be so extended by one or more Renewal Periods.
The last day of the Term is the “Expiration Date.”

3.   Compensation and Benefits.

     (a) Salary. Commencing on the Effective Date, the Company agrees to pay the
Executive a base salary at an annual rate of two hundred sixty thousand Dollars
($260,000), payable in such installments as is the policy of the Company (the
“Salary”), but no less frequently than monthly. Thereafter, the Company shall
determine appropriate increases to Executive’s Salary but in no event shall
diminish the amount of Executive’s Salary below the initial rate, or below the
increased rates.
     (b) Bonus. The Executive shall be eligible to receive annual bonuses at the
discretion of the Company and according to performance goals to be issued by the
Company to the Executive at the appropriate annual review cycle during the Term.
     (c) Benefits. The Executive shall be entitled to participate in all
employee benefit plans which the Company provides or may establish from time to
time for the benefit of its employees, including, without limitation, group
life, medical, surgical, dental and other health insurance, short and long-term
disability, deferred compensation, profit-sharing and similar plans. The
Executive shall also be entitled to paid vacation in accordance with the
Company’s vacation policy, which may be accrued to a maximum of forty (40) days.
     (d) Expenses. The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred by him during the Term in
performing services hereunder, provided that the Executive properly accounts for
such expenses in accordance with the Company’s policies.

4.   Confidentiality, Disclosure of Information.

     (a) The Executive recognizes and acknowledges that the Executive has had
and will have access to Confidential Information (as defined below) relating to
the business or interests of the Company or of persons with whom the Company may
have business relationships. Except as permitted herein, the Executive will not
during the Term, or at any time thereafter, use, disclose or permit to be known
by any other person or entity, any Confidential Information of the Company
(except as required by applicable law or in connection with the performance of
the

2



--------------------------------------------------------------------------------



 



Executive’s duties and responsibilities hereunder). The term “Confidential
Information” means information relating to the Company’s business affairs,
proprietary technology, trade secrets, patented processes, research and
development data, know-how, market studies and forecasts, competitive analyses,
pricing policies, employee lists, employment agreements (other than this
Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public or to actual or potential competitors of
the Company (other than through a breach of this Agreement). This obligation
shall continue until such Confidential Information becomes publicly available,
other than pursuant to a breach of this Section 4 by the Executive, regardless
of whether the Executive continues to be employed by the Company.
     (b) It is further agreed and understood by and between the parties to this
Agreement that all “Company Materials,” which include, but are not limited to,
computers, computer software, computer disks, tapes, printouts, source, HTML and
other code, flowcharts, schematics, designs, graphics, drawings, photographs,
charts, graphs, notebooks, customer lists, sound recordings, other tangible or
intangible manifestation of content, and all other documents whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium, as well as samples, prototypes, models,
products and the like, shall be the exclusive property of the Company and, upon
termination of Executive’s employment with the Company, and/or upon the request
of the Company, all Company Materials, including copies thereof, as well as all
other Company property then in the Executive’s possession or control, shall be
returned to and left with the Company.

5.   Inventions Discovered by Executive.

     The Executive shall promptly disclose to the Company any invention,
improvement, discovery, process, formula, or method or other intellectual
property, whether or not patentable or copyrightable (collectively,
“Inventions”), conceived or first reduced to practice by the Executive, either
alone or jointly with others, while performing services hereunder (or, if based
on any Confidential Information, at any time during or after the Term),
(a) which pertain to any line of business activity of the Company, whether then
conducted or then being actively planned by the Company, with which the
Executive was or is involved, (b) which is developed using time, material or
facilities of the Company, whether or not during working hours or on the Company
premises, or (c) which directly relates to any of the Executive’s work during
the Term, whether or not during normal working hours. The Executive hereby
assigns to the Company all of the Executive’s right, title and interest in and
to any such Inventions. During and after the Term, the Executive shall execute
any documents necessary to perfect the assignment of such Inventions to the
Company and to enable the Company to apply for, obtain and enforce patents,
trademarks and copyrights in any and all countries on such Inventions,
including, without limitation, the execution of any instruments and the giving
of evidence and testimony, without further compensation beyond the Executive’s
agreed compensation during the course of the Executive’s employment. Without
limiting the foregoing, the Executive further acknowledges that all original
works of authorship by the Executive, whether created alone or jointly with
others, related to the Executive’s employment with the Company and which are
protectable by copyright, are “works made for hire” within the meaning of the
United States Copyright Act, 17 U.S.C. (Section) 101, as amended, and the
copyright of which shall be owned solely, completely

3



--------------------------------------------------------------------------------



 



and exclusively by the Company. If any Invention is considered to be work not
included in the categories of work covered by the United States Copyright Act,
17 U.S.C. (Section) 101, as amended, such work is hereby assigned or transferred
completely and exclusively to the Company. The Executive hereby irrevocably
designates counsel to the Company as the Executive’s agent and attorney-in-fact
to do all lawful acts necessary to apply for and obtain patents and copyrights
and to enforce the Company’s rights under this Section. This Section 5 shall
survive the termination of this Agreement. Any assignment of copyright hereunder
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, the Executive hereby waives such
Moral Rights and consents to any action of the Company that would violate such
Moral Rights in the absence of such consent. The Executive agrees to confirm any
such waivers and consents from time to time as requested by the Company.

6.   Non-Competition and Non-Solicitation.

     The Executive acknowledges that the Company has invested substantial time,
money and resources in the development and retention of its Inventions,
Confidential Information (including trade secrets), customers, accounts and
business partners, and further acknowledges that during the course of the
Executive’s employment with the Company the Executive has had and will have
access to the Company’s Inventions and Confidential Information (including trade
secrets), and will be introduced to existing and prospective customers, accounts
and business partners of the Company. The Executive acknowledges and agrees that
any and all “goodwill” associated with any existing or prospective customer,
account or business partner belongs exclusively to the Company, including, but
not limited to, any goodwill created as a result of direct or indirect contacts
or relationships between the Executive and any existing or prospective
customers, accounts or business partners. Additionally, the parties acknowledge
and agree that Executive possesses skills that are special, unique or
extraordinary and that the value of the Company depends upon his use of such
skills on its behalf.
     In recognition of this, the Executive covenants and agrees that:
     (a) During the Term, and for a period of one (1) year thereafter, the
Executive may not, without the prior written consent of the Company’s board of
directors (the “Board”), (whether as an employee, agent, servant, owner,
partner, consultant, independent contractor, representative, stockholder or in
any other capacity whatsoever) participate in any business that offers products
or services competitive in any way to those offered by the Company or that were
under active development by the Company during the Term, provided that nothing
herein shall prohibit the Executive from owning securities of corporations which
are listed on a national securities exchange or traded in the national
over-the-counter market in an amount which shall not exceed 3% of the
outstanding shares of an such corporation.
     (b) During the Term, and for a period of one (1) year thereafter, the
Executive may not entice, solicit or encourage any Company employee to leave the
employ of the Company or any independent contractor to sever its engagement with
the Company, absent prior written consent to do so from the Board.

4



--------------------------------------------------------------------------------



 



     (c) During the Term, and for a period of one (1) year thereafter, the
Executive may not, directly or indirectly, entice, solicit or encourage any
customer, prospective customer, vendor, strategic partner or business associate
of the Company to cease doing business with the Company, reduce its relationship
with the Company or refrain from establishing or expanding a relationship with
the Company.

7.   Non-Disparagement.

     The Executive hereby agrees that during the Term, and at all times
thereafter, the Executive will not make any statement that is disparaging about
the Company, any of its officers, directors, or stockholders, including, but not
limited to, any statement that disparages the products, services, finances,
financial condition, capabilities or other aspect of the business of the
Company. The Executive further agrees that during the same period the Executive
will not engage in any conduct that is intended to inflict harm upon the
professional or personal reputation of the Company or any of its officers,
directors, stockholders or employees.

8.   Provisions Necessary and Reasonable.

     (a) The Executive agrees that (i) the provisions of Sections 4, 5, 6 and 7
of this Agreement are necessary and reasonable to protect the Company’s
Confidential Information, Inventions, and goodwill; (ii) the specific temporal,
geographic and substantive provisions set forth in Section 6 of this Agreement
are reasonable and necessary to protect the Company’s business interests in part
because the Company’s business is international in scope; and (iii) in the event
of any breach of any of the covenants set forth herein, the Company would suffer
substantial irreparable harm and would not have an adequate remedy at law for
such breach. In recognition of the foregoing, the Executive agrees that in the
event of a breach or threatened breach of any of these covenants, in addition to
such other remedies as the Company may have at law, without posting any bond or
security, the Company shall be entitled to seek and obtain equitable relief, in
the form of specific performance, and/or temporary, preliminary or permanent
injunctive relief, or any other equitable remedy which then may be available.
The seeking of such injunction or order shall not affect the Company’s right to
seek and obtain damages or other equitable relief on account of any such actual
or threatened breach.
     (b) If any of the covenants contained in Sections 4, 5, 6 and 7 hereof, or
any part thereof, are hereafter construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.
     (c) If any of the covenants contained in Sections 4, 5, 6 and 7 hereof, or
any part thereof, are held to be unenforceable by a court of competent
jurisdiction because of the temporal or geographic scope of such provision or
the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision and, in its reduced form, such provision shall be enforceable.

5



--------------------------------------------------------------------------------



 



9.   Representations Regarding Prior Work and Legal Obligations.

     (a) The Executive represents that the Executive has no agreement or other
legal obligation with any prior employer, or any other person or entity, that
restricts the Executive’s ability to accept employment with, or to perform any
function for, the Company.
     (b) The Executive has been advised by the Company that at no time should
the Executive divulge to or use for the benefit of the Company any trade secret
or confidential or proprietary information of any previous employer. The
Executive expressly acknowledges that the Executive has not divulged or used any
such information for the benefit of the Company.
     (c) The Executive acknowledges that the Executive has not and will not
misappropriate any Invention that the Executive played any part in creating
while working for any former employer.
     (d) The Executive acknowledges that the Company is basing important
business decisions on these representations, and affirms that all of the
statements included herein are true.

10.   Termination and Severance.

     Notwithstanding the provisions of Section 2 of this Agreement, the
Executive’s employment hereunder may terminate under the following
circumstances:
     (a) Termination by the Company for Cause. The Company may terminate this
Agreement for Cause at any time, upon written notice to the Executive setting
forth in reasonable detail the nature of such Cause. For purposes of this
Agreement, Cause is defined as (i) the Executive’s willful and material breach
of the terms of this Agreement; (ii) the Executive’s commission of any felony or
any crime involving moral turpitude; (iii) gross negligence or willful
misconduct by the Executive in connection with his position hereunder; or
(iv) the Executive’s willful refusal to perform his duties hereunder. Upon the
termination for Cause of Executive’s employment, the Company shall have no
further obligation or liability to the Executive other than for salary earned
under this Agreement prior to the date of termination, and any accrued but
unused vacation.
     (b) Termination by the Company Without Cause or Resignation by the
Executive for Good Reason.
     (i) The Executive’s employment hereunder may be terminated without Cause by
the Company upon written notice to the Executive. The Executive may also
terminate his employment hereunder for “Good Reason” upon one (1) month’s
written notice to the Company within thirty (30) days of the occurrence of any
of the following events (A) a material breach of this Agreement by the Company,
which shall be interpreted to include, without limitation, a failure to pay the
Executive his salary or bonus or a failure to provide the Executive his
benefits; (B) a material reduction in the Executive’s duties or
responsibilities; (C) a change in the Executive’s reporting relationship so that
he no longer reports directly to the Chief Executive Officer; or (D) a
relocation of the Executive’s worksite to a location seventy five (75) miles or
more from its current location.

6



--------------------------------------------------------------------------------



 



     (ii) Subject to Section 11, if the Company terminates the Executive’s
employment without Cause, or the Executive terminates his employment for Good
Reason (A) the Company shall continue to pay the Executive the Salary for a two
(2) year severance period commencing upon the effective date of the termination
(the “Severance Period”); (B) the Company shall pay for the costs of, or
reimburse the Executive for the costs he incurs in, continuing the Executive’s
and his eligible dependents’ health insurance pursuant to COBRA for as long as
the Executive (and/or his eligible dependents, as the case may be) are eligible
for COBRA during the Severance Period, and then shall pay the cost of medical
and dental coverage for the Executive comparable to that provided pursuant to
COBRA, up to a maximum of $2000 per month, during the balance of the Severance
Period; (C) during the Severance Period, the Company shall pay the cost of
conversion of group term life coverage to an individual policy for the
Executive; (D) during the Severance Period, the Company shall pay to the
Executive a monthly lump sum cash payment equal to one-twelfth of the annual
automobile allowance he received at the time of such termination; and (E) during
the Severance Period, the Company shall pay to the Executive a monthly lump sum
cash payment equal to one-twelfth of the non-elective deferral employer
contribution made for his benefit under the Company’s 401(k) plan for the last
fiscal year of the Company prior to the termination of Executive’s employment.
As a condition of receiving severance payments and benefits pursuant to this
Agreement, the Executive shall execute and deliver to the Company prior to his
receipt of such benefits a general release substantially in the form attached
hereto as Exhibit A.
     (c) Resignation by the Executive without Good Reason. The Executive may
resign his employment hereunder without Good Reason upon one (1) month’s written
notice to the Company. In the event of termination by the Executive pursuant to
this subsection 10(c), the Company may elect to pay the Executive during the
notice period (or for any remaining portion of that period) the Salary and
benefits at the rate of compensation the Executive was receiving immediately
before such notice of termination was tendered in lieu of actual notice.
     (d) Death. In the event of the Executive’s death during the Term of this
Agreement, the Executive’s employment hereunder shall immediately and
automatically terminate, and the Company shall have no further obligation or
duty to the Executive or his estate or beneficiaries other than for the Salary
earned under this Agreement to the date of termination and any payments or
benefits due under Company policies or benefit plans.
     (e) Disability. The Company may terminate the Executive’s employment
hereunder, upon written notice to the Executive, in the event that the Executive
becomes disabled during the Term through any condition of either a physical or
psychological nature and, as a result, is, with or without reasonable
accommodation, unable to perform the essential functions of the services
contemplated hereunder for (a) a period of one hundred and twenty
(120) consecutive days, or (b) for shorter periods aggregating one hundred
twenty (120) days during any twelve (12) month period during the Term. Any such
termination shall become effective upon mailing or hand delivery of notice that
the Company has elected its right to terminate under this subsection 10(e), and
the Company shall have no further obligation or duty to the Executive other than
for salary earned under this Agreement prior to the date of termination and any
payments or benefits previously vested and due under Company policies or benefit
plans.

7



--------------------------------------------------------------------------------



 



     (f) Change in Control. Subject to Section 11, if the Executive resigns with
Good Reason within one (1) year after a Change in Control (as defined below) he
will be entitled to the payments and benefits described in Section 10(b)(ii)
above (the “Severance Payments”) provided that, if the grounds for the
termination for Good Reason are those specified in Section 10(b)(i)(B) and/or
(C), and if the Company gives the Executive written notice (the “Continuation
Notice”), at any time up to ten (10) days after it receives the Executive’s
written resignation notice, that it wishes the Executive to continue his
employment until a date not later than one (1) year after the Change in Control
(the “Employment Continuation Date”), the Executive shall not be entitled to the
Severance Payments until and unless he remains employed by the Company through
the Employment Continuation Date. Nothing in this subsection 10(g) shall
obligate the Company to provide the Executive with the Severance Payments upon a
termination for Cause, death or disability. If the Executive does not provide
the Company notice of resignation or non-renewal at any time during the year
following a Change in Control and remains employed by the Company through the
first anniversary of the Change in Control, as defined below, the Executive
shall be paid a one-time bonus payment of 200% of his Salary (the “Special
Bonus”). The Special Bonus shall be in addition to, and not in lieu of, any
Severance Payments to which Executive may otherwise become entitled under this
section 10 in connection with the subsequent termination of his employment. As
used herein, a “Change in Control” shall mean a change of control of the Company
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred if: (x) any person or group
(as such terms are used in connection with Sections 13(d) and 14(d) of the 1934
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under
the 1934 Act), directly or indirectly, of securities of the Company representing
35% or more of the combined voting power of the Company’s then outstanding
securities; (y) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter; and (z) during any
period of twenty-four (24) consecutive months, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period) cease for any reason
to constitute at least a majority of the Board. Notwithstanding the foregoing
provisions of this subsection 10(g), a “Change in Control” will not be deemed to
have occurred solely because of the acquisition of securities of the Company (or
any reporting requirement under the 1934 Act relating thereto) by an employee
benefit plan maintained by the Company for its employees. As used herein, the
“Company” may include the Company’s successors subsequent to a Change in
Control.
11. Benefit Limitation.
     (a) Should any payments or benefits become payable hereunder in connection
with a Change in Control, then the aggregate Present Value, measured as of the
Change in Control, of any Severance Payments to which the Executive becomes
entitled under section 10(b)(ii) of this Agreement (namely, the salary
continuation payments, the continued health care coverage, the

8



--------------------------------------------------------------------------------



 



life insurance coverage, the equivalent automobile and professional service
payments and the equivalent 401(k) employer contribution payments) and, if
applicable, any portion of the Special Bonus under section 10(g) which is deemed
to constitute a parachute payment under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) shall in no event exceed in amount the
greater of the following dollar amounts (the “Benefit Limit”):
     (i) 2.99 times the Executive’s Average Compensation, less the Present
Value, measured as of the Change in Control, of all Other Parachute Payments (as
defined below) to which the Executive is entitled, or
     (ii) the amount that yields the Executive the greatest after-tax amount of
benefits under this Agreement after taking into account any excise tax imposed
under Code Section 4999 on his payments and benefits under section 10 of this
Agreement and any Other Parachute Payments,
     The portion of any option that automatically vests on an accelerated basis
upon a Change in Control pursuant to the terms of the agreement evidencing that
option that is deemed to be a parachute payment under Code Section 280G (the
“Option Parachute Payment”) shall also be subject to the Benefit Limit. The
Option Parachute Payment shall be calculated in accordance with the valuation
provisions established under Code Section 280G and the applicable Treasury
Regulations and shall include an appropriate dollar adjustment to reflect the
lapse of the Executive’s obligation to remain in the Company’s employ as a
condition to the vesting of the accelerated installment. In no event, however,
shall the parachute payment attributable to any portion of such option exceed
the excess of the fair market value of the accelerated option shares at the time
of acceleration over the option exercise price of such shares.
     For purposes of applying the Benefit Limit, the value of the Executive’s
non-competition covenant under Section 6 of this Agreement shall be determined
by an independent appraisal by a nationally recognized accounting firm
acceptable to both the Executive and the Company, and a portion of his Severance
Payments shall, to the extent of such appraised value, be specifically allocated
as reasonable compensation for such covenant.
     “Average Compensation” means the average of the Executive’s W-2 wages from
the Company for the five (5) calendar years (or such fewer number of calendar
years of employment with the Company) completed immediately prior to the
calendar year in which the Change in Control occurs.
     Any W-2 wages for a partial year of employment will be annualized, in
accordance with the frequency which such wages are paid during such partial
year, before inclusion in the Executive’s Average Compensation.
     “Other Parachute Payments” means all payments in the nature of compensation
that are made to the Executive, other than the Severance Payments described in
section 10(b)(ii) of this Agreement or any portion of the Special Bonus under
section 10(g) deemed to constitute a parachute payment, payable in connection
with a Change in Control and which accordingly qualify as parachute payments
with the meaning of Code Section 280G. Other Parachute Payments shall include,
without limitation, the Present Value of any Option Parachute Payment.

9



--------------------------------------------------------------------------------



 



     “Present Value” means the value, determined as of the date of the Change in
Control, of any payment in the nature of compensation to which the Executive
becomes entitled in connection with the Change in Control. The Present Value of
each such payment shall be determined in accordance with the provisions of Code
Section 280G(d)(4), utilizing a discount rate equal to 120% of the applicable
Federal Rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.
     (b) In the event there is any disagreement between the Executive and the
Company as to whether one or more payments to which Executive becomes entitled
in connection with the Change in Control constitute parachute payments within
the meaning of Code Section 280G, such dispute shall be resolved by the
nationally recognized firm of certified public accountants used by the Company
prior to the Change in Control (the “Accounting Firm”); provided, that if such
firm declines to serve, the “Accounting Firm” shall be a nationally recognized
firm of certified public accountants selected by mutual agreement of the Company
and the Executive.
     (c) Once the requisite determinations have been made, then to the extent
the aggregate Present Value, measured as of the Change in Control, of all
parachute payments attributable to the Severance Payments under this Agreement
and otherwise, including without limitation the Option Parachute Payment,
exceeds the Benefit Limit, the following reductions shall be made to the
payments and benefits under Section 10 of this Agreement, to the extent
necessary to assure that such Benefit Limit is not exceeded: first, the
Executive’s salary continuation payments described in Section 10(b)(ii)(A) and
then, if applicable, his Special Bonus under section 10(g), shall be reduced;
and then the period of the Company’s Company-paid health-care coverage described
in Section 10(b)(ii)(B) shall be shortened. To the extent the Benefit Limit is
still exceeded following such reductions, then a portion of the aggregate amount
of payments described in Sections 10(b)(ii)(C), (D) and (E) shall be reduced to
the extent necessary to eliminate such excess and, finally, the Option Parachute
Payment shall be reduced.

12.   Choice of Law.

     The Executive acknowledges that a substantial portion of the Company’s
business is based out of and directed from the State of New York. The Executive
also acknowledges that during the course of the Executive’s employment with the
Company the Executive will have substantial contacts with New York.
     The validity, interpretation and performance of this Agreement shall be
governed by, and construed in accordance with, the internal law of New York,
without giving effect to conflict of law principles. Both parties agree that the
exclusive venue for any action, demand, claim or counterclaim relating to the
terms and provisions of Sections 4, 5, 6 and 7 of this Agreement, or to their
breach, shall be in the state or federal courts located in Suffolk County, New
York and that such courts shall have personal jurisdiction over the parties to
this Agreement.

13.   Miscellaneous.

     (a) Assignment. The Executive acknowledges and agrees that the rights and
obligations of the Company under this Agreement may be assigned by the Company
to any successors in interest. In any event, however, this Agreement shall be
binding upon and inure to

10



--------------------------------------------------------------------------------



 



the benefit of any successors in interest to the Company. The Executive further
acknowledges and agrees that this Agreement is personal to the Executive and
that the Executive may not assign any rights or obligations hereunder.
     (b) Withholding. All salary, bonus and severance payments required to be
made by the Company to the Executive under this Agreement shall be subject to
withholding taxes, social security and other payroll deductions in accordance
with the Company’s policies applicable to employees of the Company at the
Executive’s level.
     (c) Entire Agreement. Except as specifically set forth herein, this
Agreement sets forth the entire agreement between the parties and supersedes any
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of the Executive’s employment.
     (d) Amendments. Any attempted modification of this Agreement will not be
effective unless signed by an officer of the Company and the Executive.
     (e) Waiver of Breach. The Executive understands that a breach of any
provision of this Agreement may only be waived by an officer of the Company. The
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.
     (f) Severability. If any provision of this Agreement should, for any
reason, be held invalid or unenforceable in any respect by a court of competent
jurisdiction, then the remainder of this Agreement, and the application of such
provision in circumstances other than those as to which it is so declared
invalid or unenforceable, shall not be affected thereby, and each such provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.
     (g) Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered by private messenger, private overnight mail service, or facsimile as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):
If to the Company:
Globecomm Systems Inc.
45 Oser Avenue
Hauppauge, NY 11788
Attn: Chief Executive Officer
With a copy to (which shall not constitute notice):
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Richard H. Gilden, Esq.
If to Executive:
Keith Hall

11



--------------------------------------------------------------------------------



 



23 Peach Tree Lane
Mount Sinai, NY 11766
     (h) Survival. The Executive and the Company agree that certain provisions
of this Agreement shall survive the expiration or termination of this Agreement
and the termination of the Executive’s employment with the Company. Such
provisions shall be limited to those within this Agreement which, by their
express and implied terms, obligate either party to perform beyond the
termination of the Executive’s employment or termination of this Agreement.
     (i) Disclosure and Confidentiality. The Executive agrees to provide, and
agrees that the Company similarly may provide in its discretion, a copy of the
covenants contained in this Agreement to any business or enterprise which the
Company may directly or indirectly own, manage, operate, finance, join, control
or in which the Company participates in the ownership, management, operation,
financing or control, or with which the Company may be connected or may become
connected as an officer, director, executive, partner, principal, agent,
representative, consultant or otherwise. The Executive also agrees that the
Company may disclose a copy of this Agreement if legally required to do so, and
in connection with a partnering transaction or financing, assuming that an
appropriate confidentiality agreement is in place. The Executive further agrees
not to disclose the existence or terms of this Agreement to any person other
than the Executive’s immediate family and legal, financial or accounting
professional.
     (j) Arbitration of Disputes. Any controversy or claim arising out of this
Agreement or any aspect of the Executive’s relationship with the Company
including the cessation thereof (other than disputes with respect to alleged
violations of the covenants contained in Sections 4, 5, 6 or 7 hereof, and the
Company’s pursuit of the remedies described in Section 8 hereof in connection
therewith) shall be resolved by arbitration in accordance with the then existing
Employment Dispute Resolution Rules of the American Arbitration Association, in
New York, New York, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Except as awarded by the arbitrator pursuant
to applicable statutory or legal standards, the parties shall split equally the
costs of arbitration and each party shall pay its own attorneys’ fees. The
parties agree that the award of the arbitrator shall be final and binding.
     (k) Rights of Other Individuals. This Agreement confers rights solely on
the Executive and the Company. This Agreement is not a benefit plan and confers
no rights on any individual or entity other than the undersigned.
     (l) Headings. The parties acknowledge that the headings in this Agreement
are for convenience of reference only and shall not control or affect the
meaning or construction of this Agreement.
     (m) Advice of Counsel. The Executive and the Company hereby acknowledge
that each party has had adequate opportunity to review this Agreement, to obtain
the advice of counsel with respect to this Agreement, and to reflect upon and
consider the terms and conditions of this Agreement. The parties further
acknowledge that each party fully understands the terms of this Agreement and
has voluntarily executed this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the day and year set forth below.

         
EXECUTIVE
  GLOBECOMM SYSTEMS INC.    
 
       
/s/ KEITH HALL
  /s/ DAVID E. HERSHBERG    
 
Name: Keith Hall
 
 
Name: David E. Hershberg    
 
  Title: Chief Executive Officer    

13



--------------------------------------------------------------------------------



 



EXHIBIT A
SEPARATION AGREEMENT
AND GENERAL RELEASE
     This Separation Agreement and General Release (this “Agreement”) is made
and entered into this                      day of                     ,
                    , by and between Globecomm Systems Inc. (hereinafter the
“Company” or “Employer”) and Tom Coyle (“Employee”) (hereinafter collectively
referred to as the “Parties”), and is made and entered into with reference to
the following facts.
RECITALS
     WHEREAS, Employee was hired by the Company on or about
                    , as a                     ; and
     WHEREAS, the Company and Employee have agreed to terminate their employment
relationship effective                     ,                     ; and
     WHEREAS, the Parties each desire to resolve any potential disputes which
exist or may exist arising out of Employee’s employment with the Company and/or
the termination thereof.
     NOW THEREFORE, in consideration of the covenants and promises contained
herein, the Parties hereto agree as follows:
AGREEMENT
     1. AGREEMENT BY THE COMPANY. In exchange for Employee’s agreement to be
bound by the terms of this entire Agreement, including but not limited to the
Release of Claims in paragraph 3, the Company agrees to provide Employee with a
lump-sum payment in the amount of                      dollars
($                    ), less statutory deductions and withholdings, which
amount represents                      (_) weeks’/months’/years’ salary at
Employee’s rate of pay as of the Termination Date, to be paid within ten
(10) days of the Company’s receipt of this Agreement, fully executed by
Employee.
     Employee acknowledges that, absent this Agreement, he has no legal,
contractual or other entitlement to the consideration set forth in this
paragraph and that the amount set forth in this paragraph constitute valid and
sufficient consideration for Employee’s release of claims and other obligations
set forth herein.
     2. RELEASE OF CLAIMS. Employee hereby expressly waives, releases, acquits
and forever discharges the Company and its divisions, subsidiaries, affiliates,
parents, related entities, partners, officers, directors, stockholders,
investors, executives, managers, employees, agents, attorneys, representatives,
successors and assigns (hereinafter collectively referred to as “Releasees”),
from any and all claims, demands, and causes of action which Employee has or
claims to have, whether known or unknown, of whatever nature, which exist or may
exist on Employee’s behalf from the beginning of time up to and including the
date of this Agreement. As used in this paragraph, “claims,” “demands,” and
“causes of action” include, but are not

14



--------------------------------------------------------------------------------



 



limited to, claims based on contract, whether express or implied, fraud, stock
fraud, defamation, wrongful termination, estoppel, equity, tort, retaliation,
intellectual property, personal injury, spoliation of evidence, emotional
distress, public policy, wage and hour law, statute or common law, claims for
severance pay, claims related to stock options and/or fringe benefits, claims
for attorneys’ fees, vacation pay, debts, accounts, compensatory damages,
punitive or exemplary damages, liquidated damages, and any and all claims
arising under any federal, state, or local statute, law, or ordinance
prohibiting discrimination on account of race, color, sex, age, religion, sexual
orientation, disability or national origin, including but not limited to, the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the New York State Labor Law,
the New York State Human Rights Law, New York City Human Rights Law or the New
York State Executive Law.
     3. ACCEPTANCE OF AGREEMENT/REVOCATION. This Agreement was received by
Employee on ___, ___. Employee may accept this Agreement by returning a signed
original to the Company. This Agreement shall be withdrawn if not accepted in
the above manner on or before ___.
     4. CONFIDENTIALITY. Employee understands and agrees that this Agreement,
and the matters discussed in negotiating its terms, are entirely confidential.
It is therefore expressly understood and agreed that Employee will not reveal,
discuss, publish or in any way communicate any of the terms, amount or fact of
this Agreement to any person, organization or other entity, with the exception
of his/her immediate family members and professional representatives, unless
required by subpoena or court order. Employee further agrees that s/he will not,
at any time in the future, make any statements to any third parties that
disparage any of the Releasees personally or professionally.
     5. NEW YORK LAW APPLIES. This Agreement, in all respects, shall be
interpreted, enforced and governed by and under the laws of the State of NEW
YORK. Any and all actions relating to this Agreement shall be filed and
maintained in the federal and/or state courts located in the State AND COUNTY OF
SUFFOLK, and the parties consent to the jurisdiction of such courts. In any
action arising out of this Agreement, or involving claims barred by this
Agreement, the prevailing party shall be entitled to recover all costs of suit,
including reasonable attorneys’ fees.
     6. VOLUNTARY AGREEMENT. EMPLOYEE UNDERSTANDS AND AGREES THAT HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT
HE HAS ENTERED INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.
          7. Employee acknowledges that he has been, and hereby is, advised to
consult with an attorney prior to the execution of this Agreement, and that he
consulted with                                          (the “Attorney”).
Employee acknowledges that he has been afforded an opportunity to take at least
twenty-one (21) days to consider this Agreement, and that both he and the
Attorney have had an adequate opportunity to review this Agreement before its
execution. The parties understand and acknowledge that Employee will have a
period of seven

15



--------------------------------------------------------------------------------



 



(7) calendar days following her execution of this Agreement in which to revoke
his consent. Such revocation must be in writing and received prior to the
expiration of the seven-day revocation period by:
Globecomm Systems Inc.
45 Oser Avenue
Hauppauge, NY 11788
Attn: Chief Executive Officer
[REMAINDER OF PAGE LEFT INTENTIONALLY BANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
dates provided below.

                                  GLOBECOMM SYSTEMS INC.    
 
                   
 
          By:  
 
   
Dated:
                                     ,              Its:  
 
     
 
             
 
   
 
                                KEITH HALL    
 
                   
Dated:
                                     ,             
 
             
 
     

17